Case: 15-30390      Document: 00513622088         Page: 1    Date Filed: 08/03/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 15-30390                       United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
EDWINA F. FIELDS,                                                          August 3, 2016
                                                                           Lyle W. Cayce
              Plaintiff-Appellant,                                              Clerk

v.

DEPARTMENT OF PUBLIC SAFETY,

              Defendant-Appellee.



                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:11-CV-101


Before REAVLEY, JOLLY, and ELROD, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Edwina Fields sued her former employer, Defendant-
Appellee Department of Public Safety (DPS), for hostile work environment
based on sexual harassment. After a jury trial, the jury returned a verdict
awarding Fields damages. The district court initially entered judgment for
Fields on the verdict, but later vacated the judgment upon DPS’s motion to
vacate because of an inconsistency between the general verdict and the special
answers. See Fed. R. Civ. P. 49(b)(3).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30390            Document: 00513622088         Page: 2    Date Filed: 08/03/2016


                                          No. 15-30390

         Fields now appeals and argues that it was error for the district court to
grant DPS’s motion to vacate on the basis of an inconsistency in the verdict
because, among other reasons, DPS forfeited its right to vacate the judgment
when it failed to object to the verdict at the time the verdict was returned and
before the jury was dismissed. See Stancill v. McKenzie Tank Lines, Inc., 497
F.2d 529, 534–35 (5th Cir. 1974) (“By failing to object to the form of the verdict
and answers at the time they were announced by the jury, both parties waived
any objection to inconsistencies under Rule 49(b).”). In Stancill, we reasoned
that when an objection pursuant to Rule 49(b) could have been made prior to
the jury’s dismissal, failure to make the objection waives a Rule 49(b) challenge
to the jury verdict and judgment because an objection made prior to the jury’s
dismissal would have allowed the district court to “return the jury for further
consideration of its answers and verdict.”                   Id. at 535; accord Diamond
Shamrock Corp. v. Zinke & Trumbo, Ltd., 791 F.2d 1416, 1422–23 (10th Cir.
1986) (agreeing with the reasoning in Stancill and holding that failure to
“object to the jury verdict on the alleged ground of inconsistency constituted a
waiver of such contention on appeal”); see also id. (collecting cases in accord
with Stancill from the First, Sixth, Seventh, Eighth, and Eleventh circuits).
         Because DPS could have but failed to object to alleged inconsistencies in
the jury verdict before the jury was dismissed and the judgment entered, we
REVERSE and REMAND for reinstatement of the $120,000 compensatory
damages award 1 and judgment in Fields’s favor.




         1   Fields does not appeal the district court’s vacatur of the $120,000 punitive damages
award.

                                                  2